DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 29-34, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daianu et al. (US 11,270,235 B1, “Daianu”) in view of Narke et al. (US 11,257,572 B1, “Narke”), and further in view of Roebuck et al. (US 2019/0205891 A1, “Roebuck”).
As to claims 21, 31, Daianu discloses a computer-implemented method for matching users with proctors for a proctored examination platform for medical diagnostic tests (method for matching users with agents, Abstract), the computer-implemented method comprising: 
for each user of a plurality of users, generating, by a computer system, a user profile, wherein the user profile includes user information associated with the user, the user information comprising at least past interaction information determined based on a prior interaction between the user and the proctored examination platform (user profile data 406; col. 9, lines 26-40; col. 10, lines 58+); 
for each proctor of a plurality of proctors, generating, by the computer system, a proctor profile (agent profile data 414; col. 8, lines 17-25; col. 11, lines 20-27), wherein the proctor profile comprises: 
medical diagnostic test authorization information indicating which medical diagnostic tests of a plurality of diagnostic tests the proctor is authorized to perform (agent profile data includes training, credentials, expertise, col. 8, lines 17-25), and 
medical diagnostic test efficiency information indicating an efficiency of the proctor for performing each of the medical diagnostic tests for which the proctor is authorized, the efficiency information determined based on previous medical diagnostic tests proctored by the proctor (previous user-agent interaction data includes a metric based in part on time elapsed during the user-agent interaction, col. 8, lines 26-43); 
receiving, by the computer system, a request from a user of the plurality of users for a proctored examination of a medical diagnostic test of the plurality of medical diagnostic tests (receiving a query from a user, Fig. 5, step 502; col. 11, lines 37-47); 
dynamically selecting, by the computer system, a proctor from the plurality of proctors based on the user profile of the user and the proctor profile of the proctor (determining a quality agent with a highest predicted quality score from the set of available agents, step 512; the predicted quality score is based on user and agent profile data, col. 11, line 50 – col. 12, line 6); 
establishing, by the computer system, a proctoring session between the user and the proctor, wherein the proctoring session comprises a video conferencing session between a user device of the user and a proctor device of the proctor (user is routed to the quality agent with the highest score, step 514, via a video connection, col. 12, lines 7-20; video conference, col. 7, lines 24, 36-41); 
based on the proctoring session, determining, by the computer system, a proctoring session efficiency (quality and effectiveness of the user-agent interaction is determined based on metrics, col. 9, lines 49-60); 
updating, by the computer system, the user profile based on the proctoring session efficiency (quality score data is stored in a user-agent interaction database, col. 9, lines 58-60); and 
updating, by the computer system, the proctor profile based on the proctoring session efficiency (quality score data is stored in a user-agent interaction database, col. 9, lines 58-60).
Daianu differs from claims 21, 31 in that it does not specify the agents as being proctors for a proctored examination platform for medical diagnostic tests.  Narke teaches the desirability of matching patients with medical professionals according to patient and provider profiles in a medical treatment application platform (Abstract; Figs. 6, 9A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daianu with the above teaching of Narke in order to more efficiently match a user with a qualified available medical provider, as taught to be desirable by Narke.
Daianu in view of Narke further differs from claims 21, 31 in that it does disclose: for each of the proctors of the plurality of proctors, determining, by the computer system, a wait time comprising an estimated length of time until the proctor becomes available for a new proctored examination session; and dynamically selecting, by the computer system, a proctor from the plurality of proctors based on the user profile of the user, the proctor profile of the proctor, and the wait time of the proctor so as to minimize a total interaction time between the user and the proctored examination platform, wherein the total interaction time comprises a user wait time prior to beginning the proctored examination session and a user test time for completing the proctored examination session.
Roebuck teaches selecting a representative based on wait time and an overall score for each representative (para. 0049, Fig. 5), the score being partially based on previous length of time to resolve issues (para. 0046), in order to increase efficiency and overall customer satisfaction (para. 0020, 0040).  It would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to modify Daianu in view of Narke with the above teaching of Roebuck for the same reason, that is, to increase efficiency and overall customer satisfaction.
As to claims 22, 32, Daianu in view of Narke and Roebuck discloses: wherein the proctor medical diagnostic test efficiency information of the proctor profile is determined based at least in part on a duration of a previous testing session (Daianu: previous user-agent interaction data includes an effectiveness metric based in part on time elapsed during the user-agent interaction, col. 8, lines 26-43).
As to claims 23, 33, Daianu in view of Narke and Roebuck discloses: wherein the proctor medical diagnostic test efficiency information of the proctor profile is determined based at least in part on an accuracy of a previous testing session (Daianu: predicted quality score is based on an agent’s experience of successfully assisting users, col. 3, lines 39-40).
As to claims 24, 34, Daianu in view of Narke and Roebuck discloses: wherein the user profile comprises a language and a location of the user (Daianu: user profile data includes geographic location information, address, demographic information and other information that describes features or characteristics of the user; col. 3, lines 59+; Narke: patient profile includes languages spoken, Fig. 4, and location, Fig. 6), and proctor profile comprises a language and a location of the proctor (Daianu: agent profile data includes language information and geographical location information; col. 6, lines 49-53; col. 8, lines 20-25).
As to claims 29, 39, Daianu in view of Narke and Roebuck discloses: wherein the user profile comprises a network connectivity indicator for the user (Narke: user’s profile includes a status indicator; col. 5, lines 23-28), and proctor profile comprises a network connectivity indicator for the proctor (Daianu: an agent is determined to available based on the status indicated in an agent’s profile; col. 11, lines 10-13).
As to claims 30, 40, Daianu in view of Narke and Roebuck discloses: wherein the computer system comprises at least one processor and at least one non-transitory storage medium storing instructions that are executed by the processor (Daianu: col. 14, line 13 – col. 15, line 32).
Claim(s) 25-28, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daianu in view of Narke, and Roebuck as applied to claims 21, 31 above, and further in view of Cerar et al. (US 2020/0174756 A1, “Cerar”).
Daianu in view of Narke and Roebuck differs from claims 25, 35 in that although it teaches agent profile data as including a technical proficiency indicator (Daianu: agent profile data includes expertise information, credential information, training certificates, education degree(s), etc.; col. 6, lines 49-63; col. 8, lines 20-25), it does not teach: wherein the user profile comprises a technical proficiency indicator associated with the user.
Cerar teaches a quality indicator for a user based on technical proficiency of the user (para. 0082).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daianu in view of Narke and Roebuck with the above teaching of Cerar in order to provide an improved user experience (para. 0026-0027). 
As to claims 26, 36, Daianu in view of Narke, Roebuck and Cerar discloses: wherein the technical proficiency indicator is determined based in part on a pre-qualification survey (Cerar: user quality indicator may be based on self-reported technical proficiency, para. 0082).]
As to claims 27, 37, Daianu in view of Narke, Roebuck and Cerar discloses: wherein the technical proficiency indicator is determined based in part on the past interaction information (Cerar: user quality indicator may be based on past performance, para. 0082).
As to claims 28, 38, Daianu in view of Narke, Roebuck and Cerar discloses: wherein the past interaction information comprises information about a length of time associated with a past interaction (Daianu: past user-agent interaction score may be based on time elapsed during the interaction, col. 8, lines 39-43).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/Primary Examiner, Art Unit 2652